Citation Nr: 0501738	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  03-17 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
recognized active service from February 1943 to September 
1945.  He died in November 1993.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2002 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  In April 2003 (annotated on a VA Form 9) the 
appellant requested a hearing in Washington, D.C. before the 
Board.  By letter of September 2003 she was informed that 
such hearing was scheduled for January 29, 2004.  In October 
2003 she advised the Board that she was unable to attend the 
hearing.  In January 2005, the Board granted the appellant's 
motion to advance her appeal on the docket.


FINDINGS OF FACT

1.  An unappealed rating decision in March 1998 denied 
service connection for the cause of the veteran's death (due 
to pulmonary tuberculosis (PTB)) based on a finding that the 
death-causing disease was unrelated to service.  

2.  Evidence received since the March 1998 RO decision either 
duplicates or is cumulative to evidence then of record, or is 
not material as to whether the veteran's PTB was manifested 
in service or within three years of his service separation or 
was otherwise related to service; it does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the March 1998 RO decision denying 
service connection for the cause of the veteran's death is 
not new and material, and the claim may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(effective August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  The 
duty to assist provisions of the VCAA regarding scheduling 
examinations and/or obtaining a medical opinion do not apply 
until a previously denied claim has been reopened.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  [Regulations implementing the VCAA 
also include a new definition of new and material evidence.  
The new definition applies to claims to reopen filed on or 
after August 29, 2001, and applies in the instant case.]  

Well-groundedness is no longer an issue; this matter 
(previously denied as not well grounded) has been addressed 
on the merits.  The appellant was notified why her claim was 
denied in the October 2002 rating decision and in an April 
2003 statement of the case (SOC).  A July 2003 letter (after 
the decision appealed), while not specifically mentioning 
"VCAA," informed the appellant what evidence was needed to 
establish her service connection claim, and of her and VA's 
respective responsibilities in claims development.  While the 
letter advised her that she should submit additional evidence 
in support of her claim within 30 days, it also advised her 
that evidence received within a year would be considered.  
Everything submitted by the appellant to date has been 
accepted for the record, and considered.  Regarding timing of 
notice, it is noteworthy that while the VCAA notice here did 
not precede the decision on appeal (as required by Pelegrini 
v. Principi, 17 Vet. App. 412 (2004)), such notice was 
provided prior to the RO's certification of the appeal to the 
Board.

As to notice content (and specifically that she should submit 
everything pertinent), the July 2003 letter advised the 
appellant what type of evidence was needed to establish her 
claim (and by inference what she should submit).  The SOC 
also informed her of provisions of 38 C.F.R. § 3.156 
(effective August 29, 2001) and of pertinent provisions of 
the VCAA.  Also, at page 3 of the SOC, she was requested to 
provide "any evidence in [her] possession that pertains" to 
the claim.  She has received all essential notice, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's Affidavit for Philippine Army Personnel, Philippine 
Army Certificate of Discharge, and postservice private 
medical records.  The appellant has not identified any 
pertinent records outstanding.  VA's duties to assist, 
including those mandated by the VCAA, are met.

Factual Basis

The veteran's Philippine Army Certificate of Discharge, dated 
in September 1945, shows that no disability was noted.  An 
Affidavit for Philippine Army Personnel, dated in April 1946, 
notes that no wounds or illnesses were reported to have 
occurred during the veteran's period of service.  

A document dated in May 1996 from the Republic of the 
Philippines, Office of the Civil Register, shows that the 
veteran died on November [redacted], 1993.  Pulmonary 
tuberculosis was listed as the cause of death.  

The appellant submitted a claim seeking service connection 
for the cause of the veteran's death in September 1997.  See 
VA Form 21-534.  A March 1998 rating decision denied the 
claim.  The RO found that there was no evidence that the 
veteran had PTB within three years from the date of his 
military discharge, and that the evidence did not show a 
relationship between his military service and his death [from 
PTB].  The appellant was notified of this decision in April 
1998, and did not appeal it.  

In September 2002 the appellant sought to reopen her claim.  
See VA Form 21-534.  Photocopies of private medical records 
received in September 2002 include an ECG [electrocardiogram] 
report, dated in October 1993, which shows the veteran 
underwent testing, but does not report a diagnosis.  An 
October 1993 X-ray report shows complaints of chest pain.  
Far advanced "PTB" was diagnosed.  

Also received by the RO in September 2002 is a document, 
dated in August 2002, from the Republic of the Philippines , 
Province of Bukidnon, Municipality of Sumilao.  This document 
shows that the veteran died on November [redacted], 1993, and 
that the cause of death was PTB, late and inadequate 
treatment.  

A Joint Affidavit from two former neighbors of the appellant 
and the veteran, received in November 2002, indicates that 
after the war in 1946 the veteran suffered from constant 
coughing.  This coughing they claimed lead to his development 
of tuberculosis.

In a statement received in December 2002, the veteran's 
daughter claimed that he suffered from frequent coughing and 
chest pain since her childhood.  The appellant also submitted 
a statement in December 2002 indicating that at the time of 
his 1945 service separation the veteran was already suffering 
from chest and back pain.  



Law and Regulations

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. § 
5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The United States Court of 
Appeals for the Federal Circuit has held that evidence which 
is merely cumulative of other evidence in the record cannot 
be new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  This 
claim to reopen was filed after that date; the new definition 
applies.  It requires evidence to raise a reasonable 
possibility of substantiating the claim in order to be 
considered "new and material," and defines material 
evidence as evidence, which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured.  See 38 U.S.C.A. § 5103A.


Analysis

Service connection for the cause of the veteran's death was 
previously denied in March 1998 on the basis that the 
evidence did not show that the veteran's PTB was manifested 
in service or within three years of his  service separation, 
or that his death was otherwise related to his service.  That 
decision was not appealed, and is final.  38 U.S.C.A. § 7105.  
To reopen that claim, the appellant must submit new and 
material evidence.  For evidence to be new and material in 
the matter, it would have to show that the veteran's PTB was 
indeed related to his service.  

No competent evidence received since the March 1998 RO 
decision tends to show that the veteran's death-causing PTB 
was service related.  In fact, while "new" (in the sense 
that it was not previously of record, the evidence added 
since March 1998, (including medical evidence dated in 
October 1993 showing a diagnosis Of PTB) is not "material" 
in that it does not relate to an unestablished fact necessary 
to substantiate the appellant's claim.  The veteran had PTB 
was previously established, and is not in dispute.  As for 
the lay statements by the appellant, her neighbors and her 
daughter, as they are laypersons, their opinions in this 
matter are not competent evidence, as opinions regarding 
medical nexus require medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In other words, they may 
be competent to have observed that the veteran coughed after 
service, but they are not competent to establish by their own 
opinion that the coughing reflected PTB.

The Board finds that no item of competent evidence received 
subsequent to the RO's March 1998 RO decision bears directly 
and substantially upon the specific matter at hand, i.e., 
whether the veteran either had PTB manifested in service or 
within three years of his separation or whether the PTB, 
first diagnosed in 1993, was otherwise related to service.  
Hence, the additional evidence does not raise a reasonable 
possibility of substantiating the claim, andis not new and 
material.  Hence, the claim may not be reopened.  




ORDER

The appeal to reopen a claim of service connection for the 
cause of the veteran's death is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


